Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 20-cv-23287-DPG

      LUIS MANUEL RODRIGUEZ,
      MARIA TERESA RODRIGUEZ, a/k/a
      MARIA TERESA LANDA,
      ALFREDO RAMON FORNS,
      RAMON ALBERTO RODRIGUEZ,
      RAUL LORENZO RODRIGUEZ,
      CHRISTINA CONROY, and
      FRANCISCO RAMON RODRIGUEZ,

                  Plaintiffs,

      v.

      IMPERIAL BRANDS PLC,
      CORPORACIÓN HABANOS, S.A.,
      WPP PLC, YOUNG & RUBICAM LLC,
      and BCW LLC, a/k/a BURSON COHN &
      WOLFE LLC,

                  Defendants.

           MOTION TO JOIN STAY FOR DEFENDANT IMPERIAL BRANDS PLC BY
            DEFENDANTS WPP PLC, YOUNG & RUBICAM LLC, AND BCW LLC

           Defendants WPP plc (“WPP”), Young & Rubicam LLC (“Y&R”), and BCW LLC a/k/a

  Burson Cohn & Wolfe LLC (“BCW”) (collectively, “WPP Defendants”) have reviewed

  Defendant Imperial Brands plc’s (“Imperial”) motion for a limited stay, ECF No. 14 (“Mot”).1

  To promote judicial economy and facilitate efficient management of the litigation, WPP


  1
    The WPP Defendants acknowledge the Court’s requirement that in cases involving multiple
  defendants, where possible, the defendants move jointly. See Notice of Court Practice (ECF No.
  4). In this instance, however, Imperial’s motion was filed before the WPP Defendants appeared in
  this action. Even so, the WPP Defendants’ request for stay joins the request previously filed by
  Imperial and seeks a stay only to the extent that the Court also determines that it is appropriate to
  stay these proceedings as to Imperial.
                                                   1
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 2 of 8



  Defendants respectfully request that the Court stay the proceedings against them to the extent

  they are stayed against Imperial.

                                          BACKGROUND

         Members of the Rodriguez family (“Plaintiffs”) bring suit against Defendants for

  allegedly violating the Cuban Liberty and Democratic Solidarity Act of 1996 (known as the

  “Helms-Burton Act”), 22 U.S.C. § 6021 et seq. The statute purports to create a cause of action

  for damages against any person or entity who “knowingly and intentionally” “traffics” in

  property confiscated by the Cuban government from any U.S. citizen or company. 22 U.S.C.

  §§ 6023(13)(A), 6082(a). As well described by Imperial’s motion, the extraterritorial reach of

  the Helms Burton Act caused “international uproar.” See Mot. at 4 (quoting Odebrecht Constr.,

  Inc. v. Prasad, 876 F. Supp. 2d 1305, 1311-12 (S.D. Fla. 2012)). In light of the negative foreign

  reaction, President Clinton suspended the right to bring suit under the Helms Burton Act shortly

  after the law’s enactment.2 Successive Republican and Democratic administrations continued to

  suspend this provision based on the determination that doing so was “necessary to the national

  interests of the United States” and would “expedite a transition to democracy in Cuba,” see 22

  U.S.C. § 6085, until President Trump allowed the suspension to expire in May 2019, see U.S.

  Dep’t of State, Sec. of State Michael R. Pompeo’s Remarks to the Press (April 17, 2019),

  https://www.state.gov/remarks-to-the-press-11/.

         Plaintiffs allege that they own a claim to real property—a cigarette factory referred to in

  the complaint as the “RRHSC Property”—allegedly confiscated by the Cuban government in

  1961. ECF No. 1 (“Compl.”) ¶¶ 3, 40. The crux of Plaintiffs’ allegations is that Defendants

  Imperial and Corporación Habanos S.A. (“Habanos”) used the RRHSC Property to produce,

  2
   See David E. Sanger, Clinton Grants, Then Suspends, Right to Sue Foreigners on Cuba, N.Y.
  TIMES (July 17, 1996), https://www.nytimes.com/1996/07/17/world/clinton-grants-then-
  suspends-right-to-sue-foreigners-on-cuba.html.
                                                    2
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 3 of 8



  store, and ship cigars and other tobacco products without Plaintiffs’ consent and without

  providing compensation. Id. ¶ 6. The complaint alleges that, today, the factory is “in the

  exclusive control of the Cuban government through Tabacuba [the Cuban tobacco company],

  Habanos and its joint venture partner, Imperial.” Id. ¶ 45. Plaintiffs claim that Imperial did or

  will profit from the RRHSC Property by selling its joint venture stake in Habanos. Id. ¶¶ 26, 52.

         Plaintiffs do not claim that any WPP Defendant had an ownership interest in or control

  over the RRHSC Property. Nor do Plaintiffs claim that any WPP Defendant made direct use of

  the RRHSC Property. Rather, Plaintiffs allege that Y&R and BCW were hired by Imperial to

  publicize Habanos products and to establish “portals” on Twitter, YouTube, and Instagram for

  Imperial to market Habanos products.3 Compl. ¶¶ 8-10, 48. WPP’s supposed involvement in the

  alleged trafficking is solely through its corporate ownership of Y&R and BCW. Id. ¶¶ 8, 10, 27,

  32, 48. Plaintiffs do not allege that Y&R, BCW, or WPP were aware that any products they

  allegedly marketed were made, stored in, or distributed from a property nationalized by the

  Cuban government.

                                            ARGUMENT

         District courts have inherent authority to stay proceedings “to control the disposition of

  the causes on [their] docket with economy of time and effort for [themselves], for counsel, and

  for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “Stays of proceedings can

  promote judicial economy, reduce confusion and prejudice, and prevent possibly inconsistent

  resolutions.” Zia v. Citimortgage, Inc., No. 15-23026-CIV, 2016 WL 1230597, at *2 (S.D. Fla.

  Mar. 22, 2016) (Gayles, J.) (citing Clinton v. Jones, 520 U.S. 681, 706 (1997)). Indeed,

  “[f]ederal courts routinely exercise their power to stay a proceeding where a stay would promote


  3
   Although the complaint accuses Twitter, YouTube, and Instagram of also unlawfully
  “trafficking” in the cigar factory, Compl. ¶¶ 27-29, 48, these companies are not defendants here.
                                                   3
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 4 of 8



  judicial economy and efficiency.” Cypress Chase Condo. Ass’n A v. QBE Ins. Corp. No. 10-

  61987-CIV, 2011 WL 1544860, at *5 (S.D. Fla. Apr. 15, 2011) (citing Miccosukee Tribe of

  Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009)). The

  decision to stay a case is within the “broad discretion” of the district court. Clinton, 520 U.S. at

  706; see also Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002) (“At the

  outset, we stress the broad discretion district courts have in managing their cases.”)

          Imperial has moved for a limited stay until the European Commission rules on its

  pending request for authorization to defend itself in this litigation.4 Imperial explains that such a

  stay is warranted to promote international comity and preserve scarce judicial resources, and is

  appropriate because it is limited in duration and does not prejudice Plaintiffs. Mot. at 9-13. A

  stay of proceedings against WPP Defendants—commensurate with any stay granted for

  Imperial—similarly preserves judicial resources. It also facilitates orderly management of the

  litigation.

          First, the litigation is likely to involve legal issues common to Imperial and WPP

  Defendants. Imperial’s motion for a limited stay anticipates several defenses to the complaint,

  including that “evidence from public sources reveals that the factory has been closed for the

  better part of a decade” and that Plaintiffs’ claim is accordingly barred by the statute of




  4
   Although the complaint alleges that WPP is a U.K.-incorporated entity, Compl. ¶ 21, the
  company is incorporated in the Bailiwick of Jersey. Jersey is a British Crown Dependency and
  not part of either the United Kingdom or the European Union (although it has significant
  relationships with each). Jersey has not yet implemented European Council Regulation
  2271/96—discussed in detail in Imperial’s motion—in Jersey territory. Accordingly, WPP is not
  obligated to seek authorization to defend itself in this litigation under the Regulation. The
  Regulation also does not require applications for authorization from Y&R or BCW, which are
  incorporated in Delaware. Compl. ¶¶ 22-23.

                                                    4
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 5 of 8



  limitations. Mot. at 7.5 Other recent Helms Burton cases have addressed purely legal issues that

  may also arise here. See, e.g., Glen v. Am. Airlines, Inc., No. 4:20-CV-482-A, 2020 WL

  4464665, at *2-3 (N.D. Tex. Aug. 3, 2020) (dismissing case based in part on lack of Article III

  standing); Havana Docks Corp. v. Royal Caribbean Cruises, Ltd., No. 19-cv-23590, 2020 WL

  1905219, at *10-11 (S.D. Fla. Apr. 17, 2020) (discussing interpretation of “trafficking” under the

  Helms Burton Act). Efficient use of judicial resources favors adjudicating any common legal

  questions at one time, rather than in serial motions brought by WPP, Y&R, and BCW and then,

  later, by Imperial. Cf. Friends of the Everglades v. United States, No. 08-21785-CIV, 2008 WL

  11410108, at *2-3 (S.D. Fla. Nov. 7, 2008) (staying case as to all defendants pending the appeal

  of a related matter involving only some of the defendants).

         Second, Plaintiffs allege that WPP, Y&R, and BCW’s unlawful “trafficking” in the

  property arises from “assisting” Imperial, Habanos, and non-defendant Tabacuba in marketing

  and publicizing the Habanos products made, stored at, or shipped from the RRHSC Property.

  Compl. ¶ 56. All actions ascribed in the complaint to WPP Defendants were purportedly taken

  as part of Y&R and BCW’s engagement by Imperial to undertake these marketing efforts, and all

  claims against WPP Defendants are therefore derivative of claims Plaintiffs allege against

  Imperial. Accordingly, it makes little sense for litigation to proceed against WPP, Y&R, and

  BCW while staying litigation against Imperial.

         Third, the requested stay will not prejudice Plaintiffs. The complaint requests purely

  monetary relief, Compl. ¶¶ 63-64, and makes no claim that such relief is needed on an



  5
   Imperial also asserts that it is likely to seek to dismiss the complaint based on lack of personal
  jurisdiction. Mot. at 2 n.1. Imperial explains that it is a U.K.-incorporated and U.K.
  headquartered company, and Plaintiffs’ claim “does not arise out of or relate to any connection
  between Imperial and the forum.” Id. Similarly, the only apparent connection between the
  forum, Plaintiffs’ claim, and WPP Defendants—none of which is incorporated in or has its
  principal places of business in Florida—appears to be the residence of certain Plaintiffs. Compl.
  ¶¶ 27-30.
                                                   5
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 6 of 8



  emergency basis. Moreover, the stay proposed by Imperial is limited in duration: to the earlier

  of forty-five days after the European Commission grants Imperial’s request for authorization to

  defend the litigation, or February 9, 2021.6 See Ortega Trujillo v. Conover & Co. Commc’ns,

  Inc., 221 F.3d 1262, 1264-65 (11th Cir. 2000) (vacating stay when the district court did not

  justify its “indefinite” duration).

          For the foregoing reasons, WPP Defendants respectfully request a stay of proceedings

  commensurate with any stay granted to Imperial.


              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

          In accordance with Local Rule 7.1(a)(3), WPP, Y&R, and BCW have conferred with

  Plaintiffs’ counsel about their request to stay the proceedings commensurate with any stay

  granted to Imperial. Plaintiffs’ counsel does not agree to the requested relief. Counsel for

  Imperial—the only other defendant as to which Plaintiffs have issued summonses and purported

  to serve process—consents to the relief requested.




  6
   As explained in Imperial’s motion, European Council Regulation 2271/96 prohibits European
  Union-incorporated companies from complying with any requirement or prohibition based on or
  resulting from the Helms-Burton Act or lawsuits filed under the Helms-Burton Act, unless the
  companies receive authorization from the European Commission. Mot. at 5. Violation of this
  Regulation is a criminal offense in the United Kingdom, where Imperial is incorporated. Id. at 6.
  Imperial must therefore receive authorization from the European Commission before
  participating in this lawsuit through a motion to dismiss, or risk criminal liability in the United
  Kingdom. Id. at 8, 11-12. It appears that Imperial filed an application for authorization with the
  European Commission on August 27, 2020. ECF No. 15-1 (Decl. of Andrew Rhys Davies).
                                                  6
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 7 of 8



  Date: August 31, 2020              s/Naim S. Surgeon
                                     NAIM S. SURGEON
                                     Florida Bar No. 101682
                                     E-Mail: naim.surgeon@akerman.com
                                     PEDRO FREYRE
                                     Florida Bar No. 192140
                                     E-Mail: pedro.freyre@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street, Suite 1100
                                     Miami, Florida 33131
                                     Tel: (305) 982-5507
                                     Fax: (305) 374-5095

                                     CHRISTOPHER DAVIES
                                     (pro hac vice)
                                     E-Mail: christopher.davies@wilmerhale.com
                                     JESSICA LUTKENHAUS
                                     (pro hac vice)
                                     E-Mail: jessica.lutkenhaus@wilmerhale.com
                                     WILMER CUTLER PICKERING HALE
                                             AND DORR LLP
                                     1875 Pennsylvania Ave NW
                                     Washington, DC 20006
                                     Tel: (202) 663-6000
                                     Fax: (202) 663-6363


                                     Attorney for Defendants WPP PLC, YOUNG &
                                     RUBICAM LLC, and BCW LLC, a/k/a BURSON
                                     COHN & WOLFE LLC




                                        7
Case 1:20-cv-23287-DPG Document 26 Entered on FLSD Docket 08/31/2020 Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2020, I electronically filed the foregoing Motion

  to Join Stay for Defendant Imperial Brands plc By Defendants WPP plc, Young & Rubicam LLC,

  and BCW LLC with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record in this case via transmission of Notice

  of Electronic Filing generated by CM/ECF.


                                                      s/Naim S. Surgeon
                                                      Naim S. Surgeon




                                                  8
